I agree that the court correctly determined that the findings of fact made by the labor relations board are sustained by the evidence but am of opinion that the board exceeded its jurisdiction in ordering the reinstatement of the striking employees upon the complaint of the union and erred in dismissing the complaint of the employer.
These two cases were heard together and decided upon the same evidence by the board and by the court.  The findings of fact in the case of the employer should in this situation be considered and given effect in the case of the labor union.
The board found in the case of the employer that the employees "co-operated in engaging in, promoting and inducing picketing without a majority of a collective bargaining unit having voted by secret ballot to hold a strike."  This under sec. 111.06 (2) (e), Stats., was an "unfair labor practice." The board having found the employees guilty of an unfair labor practice should not have dismissed the employer's complaint, but should have issued an order directing the strikers to cease and desist from continuing that practice until a strike had been voted by secret ballot of all employees.
This finding having been made in the employer's case it should have been carried on into the case of the labor union and there given such effect as the act gives it.
Sec. 111.02 (3), Stats., defines the term "employee" when used in ch. 111, Stats.  To be considered as an employee under the chapter, par. (b) provides that one must not "have been found to have committed or to have been a party to any unfair labor practice" under the act.  This plainly implies that by committing an unfair labor practice, as did the strikers, the strikers forfeited their status as employees.
By sec. 111.07 (4), Stats., the board's power respecting reinstatement "with or without pay" is limited to reinstatement of employees.  As the strikers by their illegal picketing *Page 345 
lost their standing as employees, the portion of the board's order reinstating them was erroneous and should have been stricken from the order by the circuit court.
I am therefore of opinion that the judgment affirming the dismissal of the complaint of the employer should be reversed with directions to enter an order requiring the strikers to cease and desist from the unfair labor practice found; and the judgment in the case on the union's complaint should be modified by striking therefrom the provision for reinstatement and affirming the judgment as modified.